UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 6 )* ADVANCED PHOTONIX, INC. (Name of Issuer ) CLASS A COMMON STOCK, PAR VALUE $. (Title of Class of Securities) 00754E107 (CUSIP Number) Steven L. Williamson c/o Advanced Photonix, Inc. 2925 Boardwalk Ann Arbor, MI 48104 (734) 864-5600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: Landey Strongin Dornbush Schaeffer Strongin & Venaglia, LLP 747 Third Avenue New York, NY 10017 (212) 759-3300 August 13, 2014 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box. ☐ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the " Act ") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 00754E107 SCHEDULE 13D Page 2 of 6 1. Names of Reporting Persons. Steven L. Williamson 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a ) [X] (b) [ ] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 8. Shared Voting Power 1,883,200 ’1 9. Sole Dispositive Power Shared Dispositive Power 1,883,200 1 Aggregate Amount Beneficially Owned by Each Reporting Person 2,347,700 (See Item 5) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (11) 6.2% (See Item 5) Type of Reporting Person (See Instructions) IN 1 Amount includes an aggregate of1,883,200 shares of Common Stock held in trust for the benefit of Mr. Williamson’s spouse and children, which Mr. Williamson, as sole trustee, has power to vote and dispose. CUSIP No. 00754E107 SCHEDULE 13D Page3 of 6 1. Names of Reporting Persons. Steven L. Williamson Trust made on May 15, 2014 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [X] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Michigan Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 0 8. Shared Voting Power 1,883,200 ’2 9. Sole Dispositive Power 0 Shared Dispositive Power 1,883,200 2 Aggregate Amount Beneficially Owned by Each Reporting Person 1,883,200 (See Item 5) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (11) 0.05% (See Item 5) Type of Reporting Person (See Instructions) OO 2
